Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-12 and 16-19 in the reply filed on 07/12/2022 is acknowledged.
Claims 13-15 and 20-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/12/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dijsselbloem et al. (WO 2016/062569) in view of JP 2013/538176 (hereinafter referred to as ‘176).
Regarding claims 1-2, Dijsselbloem et al. teaches a pellet having an axial direction with the pellet comprising a core that extends in the axial direction and comprising a polymer sheath which has been applied around the core [1:3-6]. The core comprises a plurality of filaments that extends in the axial direction [7:4]. The polymer sheath is at least substantially free of the filaments [7:10-11]. The pellet comprises at least 30% of filaments by weight of the total weight of the pellet [6:23-25]. Dijsselbloem et al. teaches the polymer sheath comprises a plurality of filler particles but is silent regarding the specifics of the filler particles. However, ‘176 teaches using glass bubbles and nanoclay as filler in polymer in order to yield low density composited that retains robust physical and mechanical properties. It would have been obvious to one of ordinary skill in the art to use the glass bubbles of ‘176 in Dijsselbloem et al. in order to yield low density composites that retain robust physical properties and arrive at the claimed invention. 
Regarding claim 3, Dijsselbloem et al. teach 20-60 wt% of thermoplastic polymer including filler and ‘176 teaches up to 40 wt. percent of glass bubbles in the composite of the thermoplastic polymer. Based on a simple math calculation, the claimed amount of filler particles based on the total weight of the pellet is present. Further, it would have been obvious to one of ordinary skill in the art to arrive at the claimed amount of filler through routine experimentation based on the teachings of ‘176 in order to optimize the properties of the composite and arrive at the claimed invention. 
Regarding claim 4, Dijsselbloem et al. teach the core comprises the claimed amount of filaments and the filaments have the claimed diameter of 5-50 micrometers. 
Regarding claim 5, the polymer sheath is polyolefin. 
Regarding claim 6, the radius of the core is within the claimed range with a simple calculation using a density of 2.5. 
Regarding claim 7, The core comprises the claimed amount of the cross-section area of the pellet and wherein the sheath comprises the claimed amount of the cross-section of the pellet. 
Regarding claims 8 and 16, the polymer sheath is substantially free of filaments meaning it comprises less than 2 wt% of filament based on the total weight of the polymer sheath as Dijsselbloem et al. teach the glass fibers are not in the sheath. In the alternative, it would have been obvious to one of ordinary skill in the art to have the polymer sheath be substantially free of filaments including less than 2 wt% of filament given the teachings of Dijsselbloem et al. in order to ensure the polymer sheath does not have any of the glass fibers. 
Regarding claim 9, Dijsselbloem et al. are silent regarding the claimed glass bubble breakage. However, ‘176 teaches glass bubbles which have high breaking strength  and further teach preventing crushing during processing therefore it would have been obvious to one of ordinary skill in the art to arrive at the claimed glass bubble breakage in order to prevent breakage and also yield low density composites that retain robust physical properties and arrive at the claimed invention. 
Regarding claim 10, Djisselbloem et al. are silent regarding the claimed specifics of the filler. However, ‘176 teaches filler particles are glass bubbles wherein the glass bubbles have an average diameter between 10 and 30 micrometers in order to yield low density composites that retain robust physical properties. It would have been obvious to one of ordinary skill in the art to use the glass bubble of ‘176 in Djisselbloem et al. in order to yield low density composites that retain robust physical properties and arrive at the claimed invention and arrive at the claimed invention.
Regarding claim 11, the amount of polymer in the pellet is in the claimed range of the total weight of the pellet. 
Regarding claim 12, The previous combination is silent regarding the claimed exposed ratio. However, it would have been obvious to one of ordinary skill in the art to use the claimed exposed ratio in order to improve properties including strength and arrive at the claimed invention.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dijsselbloem et al. (WO 2016/062569) in view of JP 2013/538176 (hereinafter referred to as ‘176) or in the alternative over Dijsselbloem et al. (WO 2016/062569) in view of JP 2013/538176 (hereinafter referred to as ‘176) in view of WO 2009/080281.
Regarding claims 18-19, Dijisselbloem et al. teach the polyolefin is polypropylene and teach using the method of WO 2009/080281 which teaches propylene homopolymer with the claimed melt flow index. It would have been obvious to one of ordinary skill in the art at the time of the invention to use propylene homopolymer given the limited number of types of propylene and propylene homopolymer is well known in the art. In the alternative, it would have been obvious to one of ordinary skill in the art to use the propylene homopolymer with the claimed melt index in order to improve properties and processing and arrive at the claimed invention. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Dijsselbloem et al. (WO 2016/062569) in view of JP 2013/538176 (hereinafter referred to as ‘176) in view of Takeishi et al. (CN 103502357).
Regarding claim 17, the previous combination is silent regarding the claimed amount of nanoclay and glass bubbles. However, Takeishi et al. teach using glass bubbles and clay (which included nanoclays) in the claimed ratio in order to attain a balance of properties and improve processing without breakage. It would have been obvious to one of ordinary skill in the art to use the ratio of glass bubbles to nanoclay as taught by Takeishi et al. in the previous combination and arrive at the claimed invention.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789